SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

742
CAF 12-01425
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF STEUBEN COUNTY DEPARTMENT
OF SOCIAL SERVICES, ON BEHALF OF CAROL M.
HOVER, PETITIONER-RESPONDENT,

                     V                                           ORDER

MORRIS J. SARFATY, RESPONDENT-APPELLANT.


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
RESPONDENT-APPELLANT.

MICHELLE A. COOKE, BATH, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Steuben County
(Marianne Furfure, A.J.), entered July 6, 2012 in a proceeding
pursuant to Family Court Act article 4. The order denied in part
respondent’s objections to an order of the Support Magistrate entered
March 8, 2012.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court